DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are pending in this application.
Claim 1, 5, 6, 11, 15 and 16 have been amended by Applicant.
Claim 21 is a new claim.

Response to Arguments
Claim Interpretation - 35 USC § 112(f): Applicant’s arguments filed 8/23/2022, with respect to claims 1 and 2 have been fully considered and are persuasive.  Claim interpretation is withdrawn.

Claim Rejections - 35 USC § 101: Applicant’s arguments filed 8/23/2022, with respect to claims 1-20 have been fully considered and are persuasive.  Amended claims 1 and 11 limitation “and using, by the computing device, the object detection to control at least one autonomous driving operation” adds practical application to the abstract idea overcoming the rejection.  The rejection of claims 1-20 has been withdrawn. 

Claim Rejections - 35 USC § 103: Applicant’s arguments with respect to claim 1 have been considered but are moot due to amended independent claims 1 and 11 (and new claim 21) necessitating new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 11, 13-18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Kangaspunta et al. (US 10921817 B2) in view of Kroeger et al. (US 20200005489 A1).
Regarding Claim 1, Kangaspunta teaches a method for controlling an autonomous vehicle (Kangaspunta, (Col 25, lines 22-25)  “controlling, based at least in part on the data used to plan the at least one of the trajectory or the route of the autonomous vehicle, movement of the autonomous vehicle”), comprising: obtaining, by a computing device (Kangaspunta, (Col 2, line 50) “a computing system of the vehicle”), a LiDAR dataset generated by a LiDAR system of the autonomous vehicle (Kangaspunta, (Col 2, lines 28-20) “The LIDAR data captured by the LIDAR sensor may include data associated with a LIDAR blob…e.g., a cluster of corresponding LIDAR points or voxels”); using, by the computing device (Kangaspunta, (Col 2, line 50) “a computing system of the vehicle”), the LiDAR dataset and at least one image to detect an object that is in proximity to the autonomous vehicle (Kangaspunta, (Col 12, lines 45-55) “capture and/or receive 3D point cloud data (e.g., LIDAR data) via one or more sensors (e.g., a LIDAR sensor)…The image data may be associated with an image of a portion of the environment that includes at least a portion of the object(s) represented by the 3D point cloud”), the object being detected by computing a distribution of object detections that each point of the LiDAR dataset is likely to be in (Kangaspunta, (Col 7, lines 4-10) “the queried pixel classification probability distributions may be aggregated (e.g., over all LIDAR points and/or voxels associated with a blob) to determine a classification probability distribution for the LIDAR blob… may be assigned to a class of object (or condition, such as navigable space or not) based on confidence scores associated with the classification probability distribution for the LIDAR blob”), creating a plurality of segments of LiDAR data points using the distribution of object detections (Kangaspunta, (Col 20, lines 44-47) “The semantic segmentation component…can include functionality to receive image data and to segment the image data to identity various objects and/or regions represented in the image data...the semantic segmentation component…can operate in conjunction with the perception component…to perform semantic segmentation on image data and/or on LIDAR data“), merging the plurality of segments of LiDAR data points to generate merged segments (Kangaspunta, (Col 9, lines 45-47) “the queried pixel classification probability distribution(s)…may be aggregated…e.g., by performing a weighted average over all points or voxels associated with a LIDAR blob”), and merging the plurality of segments of LiDAR data points based on the identifying (Kangaspunta, (Col 9, lines 45-47) “the queried pixel classification probability distribution(s)…may be aggregated…e.g., by performing a weighted average over all points or voxels associated with a LIDAR blob”); and using, by the computing device (Kangaspunta, (Col 2, line 50) “a computing system of the vehicle”), the object detection to control at least one autonomous driving operation (Kangaspunta, (Col 15, lines 47-50) “controlling movement of the vehicle…movement of the vehicle may be controlled based at least in part on the data used to plan the trajectory and/or the route of the vehicle…detecting the object in a point cloud defined by the LiDAR dataset based on the merged segments”).

Kangaspunta does not teach wherein the merged segments are generated by identifying pairs of segments from the plurality of segments of LiDAR data points which have a centroid-to-centroid distance less than a distance value and the object in a point cloud defined by the LiDAR dataset based on the merged segments. However, Kroeger teaches these limitations.

Kroeger teaches wherein the merged segments are generated by identifying pairs of segments from the plurality of segments of LiDAR data points which have a centroid-to-centroid distance less than a distance value (Kroeger [0026] “the process can include determining a subset of point pairs…a position or location of the point may also be used to determine whether points are included in the subset…distances between points in the image and/or distances between each point and some reference point (such as an image edge or image center) may also be used to determine the subset of point pairs…may consider a combination of these point characteristics…point-line combinations having a distance….a second threshold distance less than the first threshold distance will be retained only if they are within a threshold distance of an image edge”) and detecting the object in a point cloud defined by the LiDAR dataset based on the merged segments (Kroeger, [0026] “the process can include determining a subset of point pairs…a position or location of the point may also be used to determine whether points are included in the subset”, [0094] “the operations…and…may compare lidar data, e.g., point cloud data generated by a lidar sensor, to image data captured by cameras, to constrain the cameras relative to the vehicle (e.g., a point on the vehicle”, [0095] “the operation…may determine object edges for images in the image data”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kangaspunta to include wherein the merged segments are generated by identifying pairs of segments from the plurality of segments of LiDAR data points which have a centroid-to-centroid distance less than a distance value and the object in a point cloud defined by the LiDAR dataset based on the merged segments as taught by Kroeger so that “calibration data associated with the point pairs can be determined then used to calibrate the cameras relative to each other” (Kroeger, [0012]).
Regarding Claim 3, Kangaspunta teaches the method according to claim 1, wherein the at least one autonomous driving operation comprises an object tracking operation, an object trajectory prediction operation, a vehicle trajectory determination operation, or a collision avoidance operation (Kangaspunta, (Col 15, lines 47-50) “controlling movement of the vehicle…movement of the vehicle may be controlled based at least in part on the data used to plan the trajectory and/or the route of the vehicle”).  
Regarding Claim 4, Kangaspunta teaches the method according to claim 1, wherein the distribution of object detections is computed based on (a) a probability distribution of pixels of the at least one image to which a point of the LiDAR dataset may project (Kangaspunta , Col 13, lines 3-6) “determining, based at least in part on a label associated with the image, pixel classification probability distribution(s) associated with the projected data”), and (b) a probability that the point does not project into any image detection (Kangaspunta, (Col 12, lines 65-68) “a statistically significant number of voxels associated with the set of points may be projected…e.g., such that not all voxels need to be projected”).
Regarding Claim 5, Kangaspunta teaches the method according to claim 1.  Kangaspunta does not teach wherein the merged segments are further generated by: computing features for each identified pair of segments based on attributes of the segments contained in the pair, a probability that the segments contained in the pair should be merged based on the features; wherein merging the plurality of segments of LiDAR data points are merged based on the probabilities generated for the identified pairs of segments.  However, Kroeger teaches these limitations.
Kroeger teaches wherein the merged segments are further generated by: computing features for each identified pair of segments based on attributes of the segments contained in the pair (Kroeger, [0106] “the process can include determining corresponding point pairs for images in the image data…may analyze the image data to identify image features and match those features across two or more images…features may correspond to any of the features of the various frames captured”), a probability that the segments contained in the pair should be merged based on the features (Kroeger, [0051] “The weighting factors and the percentage of points to be removed…points above an error threshold may be removed, and the threshold may be lower in regions that have fewer points”, [0044] “the process…may again determine errors…may be an iterative process, in which the set of point pairs is culled to remove outliers, e.g., outliers resulting from feature matching…when an error associated with each of the point-hollow point combinations for an entire subset of point pairs is equal to or below a threshold distance, the subset of points is equal to or below a threshold number of points, and/or a change in error is below a threshold, the process…may advance”) ; wherein merging the plurality of segments of LiDAR data points are merged based on the probabilities generated for the identified pairs of segments (Kroeger, [0012] “a first point in a point pair may correspond to a feature in a first image and a second point in the point pair may correspond to the same feature in a second image…Once the point pairs are determined, an amount of error can be determined for each point pair and a subset of point pairs may be selected based on the error”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kangaspunta to include the merged segments are further generated by: computing features for each identified pair of segments based on attributes of the segments contained in the pair, a probability that the segments contained in the pair should be merged based on the features; wherein merging the plurality of segments of LiDAR data points are merged based on the probabilities generated for the identified pairs of segments as taught by Kroeger so that “calibration data associated with the point pairs can be determined then used to calibrate the cameras relative to each other” (Kroeger, [0012]).
Regarding Claim 6, Kangaspunta teaches the method according to claim 5.  Kangaspunta does not teach further comprising filtering pairs of segments from the plurality of segments of LIDAR data points to remove pairs of segments which have centroid-to-centroid distances greater than the distance value However, Kroeger teaches this limitation (Kroeger, [0026] “the process can include determining a subset of point pairs…point-line combinations that are spaced by or more than a threshold distance can be excluded from the subset of point pairs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kangaspunta to include filtering pairs of segments from the plurality of segments of LIDAR data points to remove pairs of segments which have centroid-to-centroid distances greater than the distance value as taught by Kroeger so that “calibration data associated with the point pairs can be determined then used to calibrate the cameras relative to each other” (Kroeger, [0012]).
Regarding Claim 7, Kangaspunta teaches the method according to claim 5, wherein the attributes comprise an average of a plurality of probability distributions that were computed for the LiDAR data points contained in a given segment of the plurality of segments of LiDAR data points (Kangaspunta, (Col 9, lines 47-51) “performing a weighted average over all points or voxels associated with a LIDAR blob), and a classification probability distribution 308 may be determined based at least in part on the aggregation of the queried pixel classification probability distribution(s)”), each probability distribution specifying detected objects in which a given LiDAR data point is likely to be (Kangaspunta, (Col 11, lines 27-28) “the classes of objects that may be accounted for in the pixel classification probability distributions”).  
Regarding Claim 8, Kangaspunta teaches the method according to claim 7, wherein the features comprise difference between the average of the probability distributions that were computed for the LiDAR data points contained in a first segment of the plurality of segments of LiDAR data points (Kangaspunta, (Col 14, lines 14-34) “The first score may be associated with a first probability that the LIDAR blob belongs to a first class of object…determining that a difference between the first score and the second score satisfies a threshold difference”) and the average of the probability distributions that were computed for the LiDAR data points contained in a second segment of the plurality of segments of LiDAR data points (Kangaspunta, (Col 14, lines 14-34) “the LIDAR blob classification probability distribution may include a second score associated with a second probability …determining that a difference between the first score and the second score satisfies a threshold difference”).  
Regarding Claim 10, Kangaspunta teaches the method according to claim 5, wherein the features comprise at least one of difference in on-road proportions, difference in off-road proportions, region compatibility, lane compatibility, a difference between a total number of lanes that a first segment of LiDAR data points at least partially overlaps and a total number of lanes that a second segment of LiDAR data points at least partially overlaps, a difference or distance in height between segments of LiDAR data points, a mask compatibility, a difference in object type distributions, and an object type compatibility (Kangaspunta, (Col 26, lines 53-63) “a first score associated with a first probability that the set of points belongs to a first class of object; determining, based at least in part on a semantic segmentation of the image, a second score associated with a second probability that the set of points belongs to a second class of object that is different from the first class of object; determining that a difference between the first score and the second score satisfies a threshold difference; and assigning, based at least in part on the determining that the difference between the first score and the second score satisfies the threshold difference, the set of points to the second class of object”).
  Regarding Claim 11, Kangaspunta teaches a system, comprising: a processor; a non-transitory computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement a method for operating an autonomous vehicle (Kangaspunta, (Col 24, lines 45-49) “An autonomous vehicle comprising: one or more processors; and one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the one or more processors to perform operations”), wherein the programming instructions comprise instructions to (Kangaspunta, (Col 24, lines 48-49) “the instructions, when executed, cause the one or more processors to perform operations”): obtain a LiDAR dataset generated by a LiDAR system of the autonomous vehicle (Kangaspunta, (Col 2, lines 28-20) “The LIDAR data captured by the LIDAR sensor may include data associated with a LIDAR blob…e.g., a cluster of corresponding LIDAR points or voxels”); use the LiDAR dataset and at least one image to detect an object that is in proximity to the autonomous vehicle (Kangaspunta, (Col 12, lines 45-55) “capture and/or receive 3D point cloud data (e.g., LIDAR data) via one or more sensors (e.g., a LIDAR sensor)…The image data may be associated with an image of a portion of the environment that includes at least a portion of the object(s) represented by the 3D point cloud”), the object being detected by computing a distribution of object detections that each point of the LiDAR dataset is likely to be in (Kangaspunta, (Col 7, lines 4-10) “the queried pixel classification probability distributions may be aggregated (e.g., over all LIDAR points and/or voxels associated with a blob) to determine a classification probability distribution for the LIDAR blob… may be assigned to a class of object (or condition, such as navigable space or not) based on confidence scores associated with the classification probability distribution for the LIDAR blob”), creating a plurality of segments of LiDAR data points using the distribution of object detections (Kangaspunta, (Col 20, lines 44-47) “The semantic segmentation component…can include functionality to receive image data and to segment the image data to identity various objects and/or regions represented in the image data...the semantic segmentation component…can operate in conjunction with the perception component…to perform semantic segmentation on image data and/or on LIDAR data“), merging the plurality of segments of LiDAR data points to generate merged segments (Kangaspunta, (Col 9, lines 45-47) “the queried pixel classification probability distribution(s)…may be aggregated…e.g., by performing a weighted average over all points or voxels associated with a LIDAR blob”), and merging the plurality of segments of LiDAR data points based on the identifying (Kangaspunta, (Col 9, lines 45-47) “the queried pixel classification probability distribution(s)…may be aggregated…e.g., by performing a weighted average over all points or voxels associated with a LIDAR blob”); and use the object detection to control at least one autonomous driving operation (Kangaspunta, (Col 15, lines 47-50) “controlling movement of the vehicle. For example, movement of the vehicle may be controlled based at least in part on the data used to plan the trajectory and/or the route of the vehicle…detecting the object in a point cloud defined by the LiDAR dataset based on the merged segments”).

Kangaspunta does not teach wherein the merged segments are generated by identifying pairs of segments from the plurality of segments of LiDAR data points which have a centroid-to-centroid distance less than a distance value and the object in a point cloud defined by the LiDAR dataset based on the merged segments. However, Kroeger teaches these limitations.
Kroeger teaches wherein the merged segments are generated by identifying pairs of segments from the plurality of segments of LiDAR data points which have a centroid-to-centroid distance less than a distance value (Kroeger [0026] “the process can include determining a subset of point pairs…a position or location of the point may also be used to determine whether points are included in the subset…distances between points in the image and/or distances between each point and some reference point (such as an image edge or image center) may also be used to determine the subset of point pairs…may consider a combination of these point characteristics…point-line combinations having a distance….a second threshold distance less than the first threshold distance will be retained only if they are within a threshold distance of an image edge”) and detecting the object in a point cloud defined by the LiDAR dataset based on the merged segments (Kroeger,[0026] “the process can include determining a subset of point pairs…a position or location of the point may also be used to determine whether points are included in the subset”, [0094] “the operations…and…may compare lidar data, e.g., point cloud data generated by a lidar sensor, to image data captured by cameras, to constrain the cameras relative to the vehicle (e.g., a point on the vehicle”, [0095] “the operation…may determine object edges for images in the image data”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kangaspunta to include wherein the merged segments are generated by identifying pairs of segments from the plurality of segments of LiDAR data points which have a centroid-to-centroid distance less than a distance value and the object in a point cloud defined by the LiDAR dataset based on the merged segments.  as taught by Kroeger so that “calibration data associated with the point pairs can be determined then used to calibrate the cameras relative to each other” (Kroeger, [0012]).
Regarding Claim 13, Kangaspunta teaches the system according to claim 11, wherein the at least one autonomous driving operation comprises an object tracking operation, an object trajectory prediction operation, a vehicle trajectory determination operation, or a collision avoidance operation (Kangaspunta, (Col 15, lines 47-50) “controlling movement of the vehicle…movement of the vehicle may be controlled based at least in part on the data used to plan the trajectory and/or the route of the vehicle”).  
Regarding Claim 14, Kangaspunta teaches the system according to claim 11, wherein the distribution of object detections is computed based on (a) a probability distribution of pixels of the at least one image to which a point of the LiDAR dataset may project, and (Kangaspunta , Col 13, lines 3-6) “determining, based at least in part on a label associated with the image, pixel classification probability distribution(s) associated with the projected data”), and (b) a probability that the point does not project into any image detection (Kangaspunta, (Col 12, lines 65-68) “a statistically significant number of voxels associated with the set of points may be projected…e.g., such that not all voxels need to be projected”).
Regarding Claim 15,  Kangaspunta teaches the system according to claim 11.  Kangaspunta does not teach wherein the merged segments are further generated by: computing features for each identified  pair of segments based on attributes of the segments contained in the pair; and generating, for each identified  pair of segments, a probability that the segments contained in the pair should be merged based on the features; wherein the plurality of segments of LiDAR data points are merged based on the probabilities generated for the identified  pairs of segments.  However, Kroeger teaches these limitations. 
Kroeger teaches the merged segments are further generated by: computing features for each identified  pair of segments based on attributes of the segments contained in the pair (Kroeger, [0051] “The weighting factors and the percentage of points to be removed…points above an error threshold may be removed, and the threshold may be lower in regions that have fewer points”, [0106] “the process can include determining corresponding point pairs for images in the image data…may analyze the image data to identify image features and match those features across two or more images…features may correspond to any of the features of the various frames captured”); and generating, for each identified  pair of segments, a probability that the segments contained in the pair should be merged based on the features (Kroeger,[0044] “the process…may again determine errors…may be an iterative process, in which the set of point pairs is culled to remove outliers, e.g., outliers resulting from feature matching…when an error associated with each of the point-hollow point combinations for an entire subset of point pairs is equal to or below a threshold distance, the subset of points is equal to or below a threshold number of points, and/or a change in error is below a threshold, the process…may advance”) ; wherein the plurality of segments of LiDAR data points are merged based on the probabilities generated for the identified  pairs of segments (Kroeger, [0012] “a first point in a point pair may correspond to a feature in a first image and a second point in the point pair may correspond to the same feature in a second image…Once the point pairs are determined, an amount of error can be determined for each point pair and a subset of point pairs may be selected based on the error”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kangaspunta to include the merged segments are further generated by: computing features for each identified  pair of segments based on attributes of the segments contained in the pair; and generating, for each identified  pair of segments, a probability that the segments contained in the pair should be merged based on the features; wherein the plurality of segments of LiDAR data points are merged based on the probabilities generated for the identified  pairs of segments as taught by Kroeger so that “calibration data associated with the point pairs can be determined then used to calibrate the cameras relative to each other” (Kroeger, [0012]).
Regarding Claim 16, Kangaspunta teaches the system according to claim 15.  Kangaspunta does not teach wherein the programming instructions further comprise instructions to filter pairs of segments to remove pairs of segments from the plurality of segments of LIDAR data points from the plurality of segments of LIDAR data points which have centroid-to-centroid distances greater than a threshold value.  However, Kroeger teaches this limitation (Kroeger, [0026] “the process can include determining a subset of point pairs…point-line combinations that are spaced by or more than a threshold distance can be excluded from the subset of point pairs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kangaspunta to include the programming instructions further comprise instructions to filter pairs of segments to remove pairs of segments from the plurality of segments of LIDAR data points from the plurality of segments of LIDAR data points which have centroid-to-centroid distances greater than a threshold value as taught by Kroeger so that “calibration data associated with the point pairs can be determined then used to calibrate the cameras relative to each other” (Kroeger, [0012]).
Regarding Claim 17,  Kangaspunta teaches the system according to claim 15, wherein the attributes comprise an average of a plurality of probability distributions that were computed for the LiDAR data points contained in a given segment of the plurality of segments of LiDAR data points (Kangaspunta, (Col 9, lines 47-51) “performing a weighted average over all points or voxels associated with a LIDAR blob), and a classification probability distribution 308 may be determined based at least in part on the aggregation of the queried pixel classification probability distribution(s)”), each probability distribution specifying detected objects in which a given LiDAR data point is likely to be (Kangaspunta, (Col 11, lines 27-28) “the classes of objects that may be accounted for in the pixel classification probability distributions”).  
Regarding Claim 18,  Kangaspunta teaches the system according to claim 17, wherein the features comprise difference between the average of the probability distributions that were computed for the LiDAR data points contained in a first segment of the plurality of segments of LiDAR data points (Kangaspunta, (Col 14, lines 14-34) “The first score may be associated with a first probability that the LIDAR blob belongs to a first class of object…determining that a difference between the first score and the second score satisfies a threshold difference”) and the average of the probability distributions that were computed for the LiDAR data points contained in a second segment of the plurality of segments of LiDAR data points (Kangaspunta, (Col 14, lines 14-34) “the LIDAR blob classification probability distribution may include a second score associated with a second probability …determining that a difference between the first score and the second score satisfies a threshold difference”).  
Regarding Claim 20,  Kangaspunta teaches the system according to claim 15, wherein the features comprise at least one of difference in on-road proportions, difference in off-road proportions, region compatibility, lane compatibility, a difference between a total number of lanes that a first segment of LiDAR data points at least partially overlaps and a total number of lanes that a second segment of LiDAR data points at least partially overlaps, a difference or distance in height between segments of LiDAR data points, a mask compatibility, a difference in object type distributions, and an object type compatibility (Kangaspunta, (Col 26, lines 53-63) “a first score associated with a first probability that the set of points belongs to a first class of object; determining, based at least in part on a semantic segmentation of the image, a second score associated with a second probability that the set of points belongs to a second class of object that is different from the first class of object; determining that a difference between the first score and the second score satisfies a threshold difference; and assigning, based at least in part on the determining that the difference between the first score and the second score satisfies the threshold difference, the set of points to the second class of object”).
Regarding Claim 21, Kangaspunta teaches non-transitory computer-readable medium that stores instructions (Kangaspunta, (Col 23, lines 45-46) “Memory…non-transitory computer-readable media. The memory…can store an operating system and one or more software applications, instructions, programs, and/or data“) that is configured to, when executed by at least one computing device (Kangaspunta , (Col 23, lines 63-64) The computing device(s)…can include processor(s)…and a memory…”), cause the at least one computing device (Kangaspunta, (Col 2, line 50) “a computing system of the vehicle”) to perform operations comprising: obtaining a LiDAR dataset generated by a LiDAR system of the autonomous vehicle (Kangaspunta, (Col 2, lines 28-20) “The LIDAR data captured by the LIDAR sensor may include data associated with a LIDAR blob…e.g., a cluster of corresponding LIDAR points or voxels”); using the LiDAR dataset and at least one image to detect an object that is in proximity to the autonomous vehicle (Kangaspunta, (Col 12, lines 45-55) “capture and/or receive 3D point cloud data (e.g., LIDAR data) via one or more sensors (e.g., a LIDAR sensor)…The image data may be associated with an image of a portion of the environment that includes at least a portion of the object(s) represented by the 3D point cloud”), the object being detected by computing a distribution of object detections that each point of the LiDAR dataset is likely to be in (Kangaspunta, (Col 7, lines 4-10) “the queried pixel classification probability distributions may be aggregated (e.g., over all LIDAR points and/or voxels associated with a blob) to determine a classification probability distribution for the LIDAR blob… may be assigned to a class of object (or condition, such as navigable space or not) based on confidence scores associated with the classification probability distribution for the LIDAR blob”), creating a plurality of segments of LiDAR data points using the distribution of object detections (Kangaspunta, (Col 20, lines 44-47) “The semantic segmentation component…can include functionality to receive image data and to segment the image data to identity various objects and/or regions represented in the image data...the semantic segmentation component…can operate in conjunction with the perception component…to perform semantic segmentation on image data and/or on LIDAR data“), merging the plurality of segments of LiDAR data points to generate merged segments (Kangaspunta, (Col 9, lines 45-47) “the queried pixel classification probability distribution(s)…may be aggregated…e.g., by performing a weighted average over all points or voxels associated with a LIDAR blob”), and merging the plurality of segments of LiDAR data points based on the identifying (Kangaspunta, (Col 9, lines 45-47) “the queried pixel classification probability distribution(s)…may be aggregated…e.g., by performing a weighted average over all points or voxels associated with a LIDAR blob”), and detecting the object in a point cloud defined by the LiDAR dataset based on the merged segments; and using, by the computing device (Kangaspunta, (Col 2, line 50) “a computing system of the vehicle”), the object detection to control at least one autonomous driving operation (Kangaspunta, (Col 15, lines 47-50) “controlling movement of the vehicle. For example, movement of the vehicle may be controlled based at least in part on the data used to plan the trajectory and/or the route of the vehicle…detecting the object in a point cloud defined by the LiDAR dataset based on the merged segments”).
Kangaspunta does not teach wherein the merged segments are generated by identifying pairs of segments from the plurality of segments of LiDAR data points which have a centroid-to-centroid distance less than a distance value and the object in a point cloud defined by the LiDAR dataset based on the merged segments. However, Kroeger teaches these limitations.
Kroeger teaches wherein the merged segments are generated by identifying pairs of segments from the plurality of segments of LiDAR data points which have a centroid-to-centroid distance less than a distance value (Kroeger [0026] “the process can include determining a subset of point pairs…a position or location of the point may also be used to determine whether points are included in the subset…distances between points in the image and/or distances between each point and some reference point (such as an image edge or image center) may also be used to determine the subset of point pairs…may consider a combination of these point characteristics…point-line combinations having a distance….a second threshold distance less than the first threshold distance will be retained only if they are within a threshold distance of an image edge”) and detecting the object in a point cloud defined by the LiDAR dataset based on the merged segments (Kroeger,[0026] “the process can include determining a subset of point pairs…a position or location of the point may also be used to determine whether points are included in the subset”, [0094] “the operations…and…may compare lidar data, e.g., point cloud data generated by a lidar sensor, to image data captured by cameras, to constrain the cameras relative to the vehicle (e.g., a point on the vehicle”, [0095] “the operation…may determine object edges for images in the image data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kangaspunta to include wherein the merged segments are generated by identifying pairs of segments from the plurality of segments of LiDAR data points which have a centroid-to-centroid distance less than a distance value and the object in a point cloud defined by the LiDAR dataset based on the merged segments. as taught by Kroeger so that “Calibration data associated with the point pairs can be determined then used to calibrate the cameras relative to each other” (Kroeger, [0012]).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kangaspunta et al. (US  10921817 B2) in view of Kroeger et al. (US 20200005489 A1) in further view of Pacala et al. (US 20180329066 A1).

Regarding Claim 2, Kangaspunta teaches the method according to claim 1, further comprising obtaining, by the computing device (Kangaspunta, (Col 2, line 50) “a computing system of the vehicle”), wherein the at least one image is used in addition to the LiDAR dataset to detect the object (Kangaspunta, (Col 12, lines 45-55) “capture and/or receive 3D point cloud data (e.g., LIDAR data) via one or more sensors (e.g., a LIDAR sensor)…The image data may be associated with an image of a portion of the environment that includes at least a portion of the object(s) represented by the 3D point cloud”).

Kangaspunta does not teach at least one image that was captured at a time when a sensor of the LiDAR system swept over a center of a camera Field Of View ("FOV").  However, Pacala teaches this limitation (Pacala, [0035] “the LIDAR system…is oriented within the field of view of the corresponding camera, e.g., when LIDAR system…is in the middle of the field of view. LIDAR data (e.g., pixels) acquired within the field of view of the triggered camera can be combined with the color data of the triggered image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kangaspunta to include at least one image that was captured at a time when a sensor of the LiDAR system swept over a center of a camera Field Of View ("FOV") as taught by Pacala so that “the shutter of each of the color cameras can be synchronized with the rotation of the scanning LIDAR system…as the LIDAR sweeps through the rest of the camera's field of view (Pacala, [0035]).

Regarding Claim 12, Kangaspunta teaches the system according to claim 11, wherein the programming instructions further comprise instructions (Kangaspunta, (Col 24, lines 48-49) “the instructions, when executed, cause the one or more processors to perform operations”) to obtain wherein the at least one image is used in addition to the LiDAR dataset to detect the object (Kangaspunta, (Col 12, lines 45-55) “capture and/or receive 3D point cloud data (e.g., LIDAR data) via one or more sensors (e.g., a LIDAR sensor)…The image data may be associated with an image of a portion of the environment that includes at least a portion of the object(s) represented by the 3D point cloud”).

Kangaspunta does not teach at least one image that was captured at a time when a sensor of the LiDAR system swept over a center of a camera Field Of View ("FOV").  However, Pacala teaches this limitation (Pacala, [0035] “the LIDAR system…is oriented within the field of view of the corresponding camera, e.g., when LIDAR system…is in the middle of the field of view. LIDAR data (e.g., pixels) acquired within the field of view of the triggered camera can be combined with the color data of the triggered image”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kangaspunta to include at least one image that was captured at a time when a sensor of the LiDAR system swept over a center of a camera Field Of View ("FOV") as taught by Pacala so that “the shutter of each of the color cameras can be synchronized with the rotation of the scanning LIDAR system…as the LIDAR sweeps through the rest of the camera's field of view (Pacala, [0035]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kangaspunta et al. (US  10921817 B2) in view of Kroeger et al. (US 20200005489 A1) in further view of Moretti et al. (US 20210097858 A1).

Regarding Claim 9, Kangaspunta teaches the method according to claim 5. Kangaspunta does not teach wherein the attributes comprise at least one of a 2D region that the LiDAR data points in a given segment cover, a percentage of LiDAR data points contained in the given segment that are on a road, a percentage of LiDAR data points contained in the given segment that are off a road. However, Moretti teaches these limitations.
Moretti teaches wherein the attributes comprise at least one of a 2D region that the LiDAR data points in a given segment cover, (Moretti, [[0045] “the processor…may project the bounded regions of the unpassable areas onto the two-dimensional image”, [0051] “the point in point cloud and the pixels in image and the project the preferred route from point cloud space to image plane annotated two-dimensional image including the preferred off-road route and/or the unpassable””), a percentage of LiDAR data points contained in the given segment that are on a road (Moretti, [0041] “Scan points detected by the Lidar…may be used to generate a three-dimensional depth map of a FOV…the three-dimensional depth map may cover a forward-facing field of view wherein  off road driving surface may be mapped including relative elevations of the road surface, objects, obstacles and the like are represented within the three-dimensional depth map”), a percentage of LiDAR data points contained in the given segment that are off a road (Moretti, [0041] “Scan points detected by…may be used to generate a three-dimensional depth map of a FOV…the three-dimensional depth map may cover a forward-facing field of view wherein  off road driving surface may be mapped”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kangaspunta to include the attributes comprise at least one of a 2D region that the LiDAR data points in a given segment cover, percentage of LiDAR data points contained in the given segment that are on a road, a percentage of LiDAR data points contained in the given segment that are off a road as taught by Moretti in order to “to determine an unpassable area in response to the depth map and the host vehicle characteristic and wherein the augmented image further includes a graphical representation of the unpassable area” (Moretti, [0012]).
Kangaspunta further does not teach total number of lanes that the given segment at least partially overlaps.  However, Kroeger teaches this limitation (Kroeger, [0088] “the images may be captured by cameras having overlapping fields of view, and the images may be acquired as the vehicle moves through the environment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kangaspunta to include teach total number of lanes that the given segment at least partially overlaps as taught by Kroeger in order to “to produce an aligned representation of the environment”” (Kroeger, [0011]).
Regarding Claim 19,  Kangaspunta  teaches the system according to claim 15.  Kangaspunta does not teach wherein the attributes comprise at least one of a 2D region that the LiDAR data points in a given segment cover, percentage of LiDAR data points contained in the given segment that are on a road, a percentage of LiDAR data points contained in the given segment that are off a road. However, Moretti teaches these limitations.
Moretti teaches wherein the attributes comprise at least one of a 2D region that the LiDAR data points in a given segment cover, (Moretti, [[0045] “the processor…may project the bounded regions of the unpassable areas onto the two-dimensional image”, [0051] “the point in point cloud and the pixels in image and the project the preferred route from point cloud space to image plane annotated two-dimensional image including the preferred off-road route and/or the unpassable””), a percentage of LiDAR data points contained in the given segment that are on a road (Moretti, [0041] “Scan points detected by the Lidar…may be used to generate a three-dimensional depth map of a FOV…the three-dimensional depth map may cover a forward-facing field of view wherein  off road driving surface may be mapped including relative elevations of the road surface, objects, obstacles and the like are represented within the three-dimensional depth map”), a percentage of LiDAR data points contained in the given segment that are off a road (Moretti, [0041] “Scan points detected by…may be used to generate a three-dimensional depth map of a FOV…the three-dimensional depth map may cover a forward-facing field of view wherein  off road driving surface may be mapped”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kangaspunta to include the attributes comprise at least one of a 2D region that the LiDAR data points in a given segment cover, percentage of LiDAR data points contained in the given segment that are on a road, a percentage of LiDAR data points contained in the given segment that are off a road as taught by Moretti in order to “to determine an unpassable area in response to the depth map and the host vehicle characteristic and wherein the augmented image further includes a graphical representation of the unpassable area” (Moretti, [0012]).
Kangaspunta further does not teach total number of lanes that the given segment at least partially overlaps.  However, Kroeger teaches this limitation (Kroeger, [0088] “the images may be captured by cameras having overlapping fields of view, and the images may be acquired as the vehicle moves through the environment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kangaspunta to include teach total number of lanes that the given segment at least partially overlaps as taught by Kroeger in order to “to produce an aligned representation of the environment”” (Kroeger, [0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rochan Meganathan et al. (US 20190236381 A1) discloses the distribution of object detections is computed based on (a) a probability distribution of pixels of the at least one image to which a point of the LiDAR dataset may project (Rochan Meganathan, [0102] “If the distance error for a given pixel is within the distance error threshold (when mapped with a selected gradient), the given pixel is mapped to the selected gradient”), and (b) a probability that the point does not project into any image detection (Rochan Meganathan, [0102] “If the distance error for a given pixel is greater than the distance error threshold (when mapped with a selected gradient), an implication may be provided that that there may be a projection in the obstacle which is not detected by the LIDAR unit”).
Das et al. (US 20210263525 A1) discloses creating a plurality of segments of LiDAR data points using the distribution of object detections (Das, [0023] “set of data that may be input to the combined model may include, for example, lidar, radar, vision, and fusion pipeline object detections such as semantic segmentation probabilities for lidar and vision (e.g., in the form of float probability vectors); a metric indicating the existence of object detections associated with the track for each perception pipeline”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662          

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662